Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-7 received on 1/29/2020 have been examined, of which claims 1 is independent.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “adjust the time managed by the time management unit manages based on”, which appears to be typographical error for “adjust the time managed by the time management unit . Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit configured to communicate”, “time management unit configured to manage the time”, “control unit configured to measure … ” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
 
Claim 1 recites “a time management unit configured to manage the time”, which is preceded by two recitations of “first device configured to manage time” and “second device configured to manage time”. It is unclear, which one of the limitation is further referred. For the purpose of examination, the examiner assumes the time managed by the first device is further limited. 
 
Further, claim 1 recites in “adjust” limitation, “the first device has received the message”, which is preceded by “second device configured to send or receive a message” and “acquire … at which the second device has sent a message”. It is unclear, which one of the message is further limited. For the purpose of examination, the examiner assumes the three limitations refer to same message, and the second recitation of “a message” as “the message”.  
  
Further, claim 1 recites in adjust limitation, “the time managed by the second device at which the second device has sent the messages”. However, the limitation is preceded by “a message” and “a plurality of messages”. It is unclear, which limitation is further referred to. For the purpose of examination, the examiner assumes the limitation as “the message 
 
Claims 2-7 are rejected based on dependency. 

Further, claims 2-6 recite “a plurality of the communication delays”, which is unclear if they refer to the same “plurality of the communication delays” in claim 1 or to a different set. For the purpose of examination, the examiner assumes the limitation as “[[a]] the plurality of the communication delays”. 
 
 Further, claim 6 recites “the priority”, which is unclear which priority is further limited. For the purpose of examination, the examiner assumes the limitation as “using weights that increase as 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (US 2009/0225790) in view of Horihata (US 2011/0208884)  

 Regarding claim 1, Shay teaches an network system comprising (switches coupled to number of nodes for communicating on data network and recovery of clock synchronization, abstract): 
a first device (receiver C, fig 1A; also the device with slave clock in fig 4 that receives clock packets) configured to manage time (slave device synchronizes slave clock 154, fig 4, para 68); 
a second device (sender B, fig 1A; also the device with master clock in fig 4 that sends clock packets) configured to manage time and send or receive a message to or from the first device (the device with master clock 150 measures the local clock time and resulting clock packets are sent to packet network 10 to communicate to all slave device, Para 68, fig 4); and 
an intermediate node (switch 22, fig 1A; also described with respect to clock synchronization in para 71) connected between the first device and the second device (fig 1A), the intermediate node being configured to buffer input messages (many packets waiting in the switch 22 form a queue F, Para 40, fig 1a; further, para 71 describes the time variation for the clock packets being sum of the queueing delays in the switches 22 resulting from other packet traffic), wherein: 
the first device (slave device - receiver C, fig 1a, 4, para 72) includes 
a communication unit (network physical interface 210, fig 9, para 94) configured to communicate with the second device (packets are sent from sender to receiver through packet network, fig 1a, para 40; packets coming in from network are received by PHY 210, Para 94), 
a time management unit (local clock 214 and software on node processor to manage timing, Para 96) configured to manage the time (local clock adjustment as described in para 96 and ), and 
a control unit (node processor, para 96) configured to 
measure a communication delay for each of a plurality of different priority messages by controlling the communication unit to send or receive the plurality of messages to or from the second device (time variation for clock packets over time are determined, based on queueing delay caused by highest priority packets coming in queue while sending of lower priority packets in queue from switch; based on time measurements of the packets, the determination of which clock packets are delayed and which are not delayed are made as described in para 70-72), 
set a delay representative value less than a maximum value of the plurality of the communication delays based on a result of measuring the communication delays (local clock rate adjustment calculations are made based on non-delayed clock packets for which time variation X is zero or minimum, para 71; delay is determined based on set of clock packets at receiver, para 72), 
acquire the time managed by the second device at which the second device has sent a message (master clock reference value 152 communicated in clock packet based on master clock 150, fig 4, para 68), and 
adjust the time managed by the time management unit (perform slave clock rate adjustment calculations at the receiver, Para 78-81, fig 6) manages based on the time managed by the first device at which the first device has received the message (slave clock 154, fig 4; fig 6 graph showing the time difference at x axis for local clock at received moment), the time managed by the second device at which the second device has sent the messages (master clock 150, fig 4; the received timestamp (in packet) as in fig 6 graph showing the time difference at x axis), and the delay representative value (minimum delay value used for rate adjustment calculations as shown in fig 6 and described in 78-81).

Shay teaches the packet network system for transmitting low latency audio packets, and also further teaches the clock synchronization in the network with the consideration of network queueing delay and adjustments based on the set of clock packets received with variable delay. The network is not specified to be vehicle, however, the network shown in fig 1 and 1a shows direct connection of senders, receivers and the switches. Further, the fig 2 shows the queuing with highest priority selection scheme, but the reference also considers the possibility of higher priority packet being delayed based on transmission of lower priority packets from the queue in para 49, 71. 

Further, Horihata teaches an in-vehicle network system (on-vehicle communication system including multiple ECU (electronic control units) and relay, fig 1, para 86; communication system performs communication timing adjustments, abstract); the intermediate node (relay apparatus 3, fig 1) being configured to output the buffered messages in a sequence determined by a relative priority scheme (relay apparatus 3 temporary stores the received messages in a buffer of temporary storing unit 32, determines in reference with table 37 and performs transmission timing adjustments, para 108-109, fig 3-4), the relative priority scheme being a scheme that does not guarantee that a first message whose priority is higher than a priority of a second message is always output earlier than the second message, and the first message and the second message being included in the buffered messages (the messages are classified into groups based on degree of message priority, the presence of delay permission and the family, Para 109; thus, the messages shown in fig 3 are not guaranteed to be transmitted only based on priority and further arranged for transmission based on delay permission and family). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine time synchronization based on clock timestamps and network delay as taught by Shay with vehicle based relative priority relay as taught by Horihata for the benefit of effective transmission timing adjustments to improve communication efficiency as taught by Horihata in para 22.

 Regarding claim 2, Shay further teaches wherein the delay representative value is a minimum value of a plurality of the communication delays (fig 6, para 78-81: the minimum delay value is used for rate adjustment calculations from the delay data of set / number of clock packets).

 Regarding claim 3, Shay further teaches wherein the delay representative value is any value other than a maximum value of a plurality of the communication delays (fig 6, para 78-81: the minimum delay value is used for rate adjustment calculations from the delay data of set / number of clock packets; thus, the value used is not the packets with maximum or large delay).

 Regarding claim 5, Shay further teaches wherein the delay representative value is any communication delay shorter than or equal to a communication delay for a predetermined priority, of a plurality of the communication delays (para 71 describes the delivery time variation X for clock packets with highest priority; the minimum delay value from the delay variation is used for the clock adjustment as shown in fig 6 and described in para 78-81; here, the highest priority is considered a predetermined priority and the large communication delay in fig 6 is considered delay for the highest priority).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (US 2009/0225790) in view of Horihata (US 2011/0208884) in further view of Menon et al. (US 2012/0278507) 

 Regarding claim 4, Shay in view of Horihata teaches the limitations of claim 1. Shay further teaches in para 78-81, that the values at the minimum range of graph are used to perform clock adjustments. Thus, Shay teaches multiple delay values being used for clock adjustment, however, does not specify calculation of the average value for delays. 

However, Menon teaches wherein the delay representative value is an average of a plurality of the communication delays (the message includes time adjustment to compensate for predicted time delay, which is running average of actual delays that is calculated based on the time a message is sent to the CAN and the time at which the message is confirmed as being received by CAN, Para 22, fig 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine time synchronization based on clock timestamps and network delay as taught by Shay and Horihata with calculating average of the transmission delay as taught by Menon for the benefit of implementing cross network synchronization as taught by Menon in abstract.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (US 2009/0225790) in view of Horihata (US 2011/0208884) in further view of Middleton et al. (US 2005/0207387) 

Regarding claim 6, Shay in view of Horihata teaches the limitations of claim 1. 
wherein the delay representative value is a weighted average of a plurality of the communication delays (the weighted average value of the master to slave delay is obtained by filtering the output of the relative density weighted acceptance procedure on successive values of forward delay, Para 75), using weights that increase as the priority increases (the sync packets carrying time samples are marked high priority, which are then given weighting in accordance with the delay density algorithm, Para 55, 58-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine time synchronization based on clock timestamps and network delay as taught by Shay and Horihata with calculating weighted average of the transmission delay as taught by Middleton for the benefit of maintaining slave clock within bounds relative to master clock when samples are randomly delayed as taught by Middleton in abstract.

Regarding claim 7, Shay in view of Horihata teaches the limitations of claim 1. 

Further, Middleton teaches
the control unit is configured to set weights based on a plurality of previously measured communication delays (relative density weighted acceptance includes 2000 packet delays maintained, and the new packet delay is loaded into the list with similar delays, Para 110-112) such that weights of the communication delay for a third message are greater than weights of the communication delay for a fourth message where a previous measured communication delay of a message having the priority of the third message is smaller than a previous measure communication delay of a message having the priority of the fourth message (para 55 describes that prioritizing packets helps to reduce delay and the high priority packets are less delayed; further, para 59, 75 describes that the packets with very short or very long delay are not considered for the weighted average; thus it would be obvious that the packet with lower priority has longer delay than the packet with high priority, and the too long of the delay be given lower weight than the message with high priority, for the weighted average calculations); and 
the delay representative value is a weighted average of a plurality of currently measured communication delays, using the weights (the weighted average value of the master to slave delay is obtained by filtering the output of the relative density weighted acceptance procedure on successive values of forward delay, Para 75). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine time synchronization based on clock timestamps and network delay as taught by Shay and Horihata with calculating weighted average of the transmission delay as taught by Middleton for the benefit of maintaining slave clock within bounds relative to master clock when samples are randomly delayed as taught by Middleton in abstract.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/26/2021